DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1 and 8 were amended and claims 11-16 were newly added in amendments filed on 06/29/2021.
Claims 1-16 are pending.
Response to Arguments
Applicant’s remarks related to claim interpretation under 35 U.S.C. 112(f), is acknowledged.  However, claims 1-3, 5-7, still uses to the term “means” without reciting sufficient structure, material, or acts to entirely perform the recited function.  For example, “information disclosure request receiving means for receiving an information disclosure request from each of the computers which thereby become a disclosure request computer; information registration request receiving means for receiving an information registration request from each of the computers which thereby become a registration request computer; information storage means for storing information regarding the information registration request; and disclosure control means for controlling a disclosure of the information stored in the information storage means on a basis of information regarding the company corresponding to the computer that has transmitted the information registration request computer and the information regarding the company corresponding to the computer that has transmitted the information disclosure request computer”.  As such, the interpretation remains.
Regarding Applicant’s arguments related to claims 1-10 being rejected under 35 USC 101 as being directed to an abstract idea without significantly more.  Applicant’s remarks are persuasive, specifically, “the system uses Boolean algebra as part of a handshaking process for providing access control to potentially sensitive information to one or more of a plurality of computers and therefore integrates the alleged abstract idea into a practical application”.  As, such the rejection is withdrawn.
Applicant’s arguments with respect to the amended portions of claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application, see claims 1-3, 5-7,  that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 20110088101 A1) in view of Yang et al. (US 20170344749 A1).
Regarding claim 1, Shibata discloses:
an inter-company information sharing system in which a communication connection is made with a plurality of computers individually corresponding to a plurality of companies, at least by (paragraph [0043] which specifically describes “inter-company information exchange/share system” and describes exchanged messages (i.e. 
comprising: information disclosure request receiving means for receiving an information disclosure request from each of the computers which thereby become a disclosure request computer, at least by (paragraph [0048] which describes the G/W server that receives a request from requestor user terminal 2 via internet communication means (i.e. means for receiving request from each of the computers, and paragraph [0043] further describes the request as an information request (i.e. “information disclosure request”)
information registration request receiving means for receiving an information registration request from each of the computers which thereby become a registration request computer, at least by (paragraph [0108] describes receiving provided file registration request from provider user-terminal 3, paragraph [0053, 0109, 0111] further describes web server 7 and user interface which providing the means for receiving the registration request)
information storage means for storing information regarding the information registration request, at least by (paragraph [0057] which describes storing user authentication information related to the registration request)
and disclosure control means for controlling a disclosure of the information stored in the information storage means on a basis of information regarding the company corresponding to the registration request computer and the information regarding the company corresponding to the disclosure request computer, at least by (paragraph [0051-0052] describes the information control means provided by server 4 and server 7, furthermore Fig. 10 and corresponding paragraphs related to access control, based on checking (Ref. S303) Member ID and Management ID (i.e. information regarding the company), and whether they have access to requested information and providing said information (Ref. S309) (i.e. controlling a disclosure of the information)
But Shibata fails to specifically describe:
wherein information regarding the company corresponding to the registration request computer includes (1) a company ID, (2) business category data, and (3) a disclosure permission filter table, and information regarding the company corresponding to the disclosure request computer includes (1) and (2), each of which comprises binary data, wherein an AND operation is performed on the binary data of (1), (2), or (3) provided by the registration request computer and the binary data of (1) or (2) provided by the disclosure request computer to determine whether the disclosure control means will provide the requested information.
However, Yang teaches the above limitations at least by (paragraph [0022] which describes applying a bit and operation between user’s privilege tag (requestor) and security tag (registered content or computer) where both are in a bit format (binary data).  See also Fig. 2A, 2B 3A, 3B, which describes a user (requestor) with corresponding group id (company id), table with privilege tag (permission filter table) and department which they belong to (e.g. business category), Fig. 4A, 4B further describes the registered data being associated with id and 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
	
As per claim 2, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means controls the disclosure of the information on a basis of business category data of the company corresponding to the computer that has transmitted the information registration request and the business category data of the company corresponding to the computer that has transmitted the information disclosure request, at least by (paragraph [0056-0060] describes server 4 and 7 providing the disclosure control means based on the requestor information request and membership id (i.e. “business category data”)
As per claim 3, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means controls the information disclosure on a basis of data for specifying an object company of the information disclosure for the company corresponding to the computer that has transmitted the information registration request and data for specifying the company corresponding to the computer that has transmitted the information disclosure request, at least by (at least by (paragraph [0056-0060] describes server 4 and 7 providing the disclosure control means based on the requestor information request and membership id (i.e. “business category data”), paragraph [0058] specifically describes “a membership ID 8c indicating each of the information requesting company and the information providing company”)
As per claim 4, claim 1 is incorporated and Shibata discloses:
wherein the data for specifying the object company of the information disclosure is set in advance in each type of the information, at least by (Fig. 3c describes predefined access control for each information (i.e. information disclosure) including which member id has access (i.e. specified object company)
As per claim 5, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means transmits, to the computer that has transmitted the information disclosure request, the information abstracted by a mode corresponding to a type of the information and the business category data of the company corresponding to the computer that has transmitted the information disclosure request, at least by (paragraph [0143-0144] describes a reply to the requestors information disclosure request, based on the requestors login which 
As per claim 6, claim 1 is incorporated and Shibata discloses:
further comprising: the plurality of computers, wherein each of the computers includes means for transmitting the information registration request including data for identifying the company corresponding to the computer and data for identifying the type of the information, at least by (Fig. Fig. 8 and corresponding paragraphs which describe registration request that include provider member id (i.e. identifying the company corresponding to the computer) and file/file type (i.e. data for identifying the type of the information ) and its access control (i.e. members who have access to the file).
As per claim 7, claim 6 is incorporated and Shibata discloses:
wherein each of the computers further includes means for transmitting the information disclosure request including the data for identifying the company corresponding to the computer and the data for identifying the type of the information, at least by (Fig. Fig. 8 and corresponding paragraphs which describe registration request that include provider member id (i.e. identifying the company corresponding to the computer) and file/file type (i.e. data for identifying the type of the information) and its access control (i.e. members who have access to the file).

As per claim 11 claim 1 is incorporated and Shibata fails to specifically disclose:
wherein the company ID is a binary number having the same number of digits as the number of companies that use the inter-company information sharing system, and each company is allocated to each bit of the binary number.
However, Yang teaches the above limitations at least by (Fig. 2A and paragraph [0031-0032] which shows the bit map (binary number) corresponding to each group (company id) it can be seen that the bit map as the same number of digits as there are groups (companies) and is further recited as “If there were four groups 210, then, according to the naming convention of FIG. 2A, there would be four bits to the bit map 220, with each group's bit map 220 having a single `1` corresponding to its group number 210”) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.



As per claim 12 claim 1 is incorporated and Shibata fails to specifically disclose:
wherein the business category is a binary number that includes information of whether the company corresponds to at least one of a plurality of business types, such that a different business type is allocated to each bit of the binary number.
However, Yang teaches the above limitations at least by (Fig. 2B and 3B paragraph [0033] further describes department tag (business category) with corresponding binary number for different department tag types. As discussed above these table elements may not be the exact table elements described in claims, but one of ordinary skill in the art would recognized that these elements are merely design choices which can be replaced with one another based on how the system stores and defines its table elements used for access control however the idea of using bit representation and the “and operation” to determine accessibility is being taught.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
As per claim 13 claim 1 is incorporated and Shibata fails to specifically disclose:
wherein the disclosure permission filter table comprises at least one disclosure permission filter and an information ID associated with each disclosure permission filter.
Yang teaches the above limitations at least by (Fig. 3A, 3B paragraph [0035] further describes a table which describes privilege of each user (e.g. permission filter table) and further stores ids and information about corresponding groups and departments (information id). As discussed above these table elements may not be the exact table elements described in claims, but one of ordinary skill in the art would recognized that these elements are merely design choices which can be replaced with one another based on how the system stores and defines its table elements used for access control however the idea of using bit representation and the “and operation” to determine accessibility is being taught.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
As per claim 14 claim 13 is incorporated and Shibata fails to specifically disclose:
wherein the information ID is a binary number that identifies a type of business data.
However, Yang teaches the above limitations at least by (Fig. 3A, 3B paragraph [0035] further describes a table that further stores ids (binary number) and information about corresponding groups and departments (type business data). As discussed above these table elements may not be the exact table elements described in claims, but one of ordinary skill in the art would recognized that these elements are merely design choices which can be replaced with one another based on how the system stores and defines its table elements used for 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
As per claim 15 claim 14 is incorporated and Shibata fails to specifically disclose:
wherein the disclosure permission filter is a binary number having the same number of digits as the company ID and indicates whether the business data of the type specified by the information ID may be disclosed to the company corresponding to the disclosure request computer.
However, Yang teaches the above limitations at least by (Fig. 3A, 3B paragraph [0035] further describes a table which describes privilege of each user (e.g. permission filter table) and further stores ids and information about corresponding groups and departments (information id). Identifying which users are associated which groups (company id) and department (business data type) and corresponding permission related to it.  As discussed above these table elements may not be the exact table elements described in claims, but one of ordinary skill in the art would recognized that these elements are merely design choices which can be replaced with one another based on how the system stores and defines its table elements used for 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
As per claim 16 claim 15 is incorporated and Shibata fails to specifically disclose:
wherein the disclosure permission filter of the registration request computer and the company ID of the disclosure request computer are subjected to the AND operation which determines whether disclosure may be provided to the company corresponding to the disclosure request computer.
However, Yang teaches the above limitations at least by (paragraph [0022] which describes applying a bit and operation between user’s privilege tag (requestor) and security tag (registered content or computer) where both are in a bit format (binary data).  See also Fig. 2A, 2B 3A, 3B, which describes a user (requestor) with corresponding group id (company id), table with privilege tag (permission filter table) and department which they belong to (e.g. business category), Fig. 4A, 4B further describes the registered data being associated with id and department tag and security tag (company ID, business category data).  It is further shown in paragraph [0022-0039] the result of the “and operation” between the binary data of requesting user and registered data stored determines whether the requestor can access the requested 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Yang into the teaching of Shibata as they relate to access control one of the ordinary skill in the art would have been motivated to use such a modification for using bit representation and the “and operation” to determine accessibility because bit operation is faster than a string comparison as taught by Yang in para. 0022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152